Order entered August 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00945-CV

                           IN RE SONJA Y. WEBSTER, Relator

                     Original Proceeding from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-10-865-2

                                           ORDER
                          Before Justices Francis, Myers and Schenck

       Before the Court is relator’s petition for writ of mandamus. We DENY the petition. We

ORDER relator to bear the costs of this original proceeding.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE